UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-22277 American Funds Money Market Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Courtney R. Taylor American Funds Money Market Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Funds Money Market Fund® Investment portfolio June 30, 2012 unaudited Short-term securities — 99.98% Yield at acquisition Principal amount Value FEDERAL AGENCY DISCOUNT NOTES — 52.96% Federal Home Loan Bank 7/2/2012 % $ $ Federal Home Loan Bank 7/5/2012 Federal Home Loan Bank 7/6/2012 Federal Home Loan Bank 7/11/2012 Federal Home Loan Bank 7/13/2012 Federal Home Loan Bank 7/18/2012 Federal Home Loan Bank 7/20/2012 Federal Home Loan Bank 7/23/2012 Federal Home Loan Bank 7/25/2012 Federal Home Loan Bank 7/27/2012 Federal Home Loan Bank 7/31/2012 Federal Home Loan Bank 8/1/2012 Federal Home Loan Bank 8/2/2012 Federal Home Loan Bank 8/3/2012 Federal Home Loan Bank 8/6/2012 Federal Home Loan Bank 8/8/2012 Federal Home Loan Bank 8/10/2012 Federal Home Loan Bank 8/15/2012 Federal Home Loan Bank 8/17/2012 Federal Home Loan Bank 8/21/2012 Federal Home Loan Bank 8/22/2012 Federal Home Loan Bank 8/24/2012 Federal Home Loan Bank 8/29/2012 Federal Home Loan Bank 8/31/2012 Federal Home Loan Bank 2/26/2013 Fannie Mae 7/3/2012 Fannie Mae 7/10/2012 Fannie Mae 7/11/2012 Fannie Mae 7/16/2012 Fannie Mae 7/17/2012 Fannie Mae 7/18/2012 Fannie Mae 7/23/2012 Fannie Mae 7/25/2012 Fannie Mae 7/31/2012 Fannie Mae 8/1/2012 Fannie Mae 8/15/2012 Fannie Mae 8/20/2012 Fannie Mae 8/21/2012 Fannie Mae 8/22/2012 Fannie Mae 8/24/2012 Fannie Mae 8/27/2012 Fannie Mae 8/28/2012 Fannie Mae 8/29/2012 Fannie Mae 9/5/2012 Fannie Mae 9/7/2012 Fannie Mae 10/16/2012 Freddie Mac 7/9/2012 Freddie Mac 7/10/2012 Freddie Mac 7/16/2012 Freddie Mac 7/23/2012 Freddie Mac 7/30/2012 Freddie Mac 8/13/2012 Freddie Mac 8/20/2012 Freddie Mac 8/21/2012 Freddie Mac 9/4/2012 Freddie Mac 9/11/2012 Freddie Mac 9/12/2012 Freddie Mac 9/25/2012 Freddie Mac 9/26/2012 Freddie Mac 10/5/2012 Freddie Mac 10/16/2012 Freddie Mac 10/25/2012 Freddie Mac 10/29/2012 Freddie Mac 11/13/2012 Freddie Mac 1/14/2013 Federal Farm Credit Banks 7/2/2012 Federal Farm Credit Banks 7/9/2012 Federal Farm Credit Banks 7/11/2012 Federal Farm Credit Banks 7/12/2012 Federal Farm Credit Banks 7/26/2012 Federal Farm Credit Banks 7/27/2012 Federal Farm Credit Banks 8/13/2012 Federal Farm Credit Banks 1/8/2013 Tennessee Valley Authority 7/5/2012 Tennessee Valley Authority 7/26/2012 Tennessee Valley Authority 8/2/2012 Tennessee Valley Authority 8/9/2012 U.S. TREASURIES — 40.43% U.S. Treasury Bills 7/5/2012 U.S. Treasury Bills 7/12/2012 U.S. Treasury Bills 7/19/2012 U.S. Treasury Bills 7/26/2012 U.S. Treasury Bills 8/2/2012 U.S. Treasury Bills 8/9/2012 U.S. Treasury Bills 8/16/2012 U.S. Treasury Bills 8/23/2012 U.S. Treasury Bills 8/30/2012 U.S. Treasury Bills 9/6/2012 U.S. Treasury Bills 9/13/2012 U.S. Treasury Bills 9/20/2012 U.S. Treasury Bills 10/4/2012 U.S. Treasury Bills 10/11/2012 U.S. Treasury Bills 10/18/2012 U.S. Treasury Bills 10/25/2012 U.S. Treasury Bills 11/1/2012 U.S. Treasury Bills 11/8/2012 U.S. Treasury Bills 11/15/2012 U.S. Treasury Bills 12/20/2012 COMMERCIAL PAPER — 6.04% Straight-A Funding LLC 7/6/20121 Straight-A Funding LLC 7/9/20121 Straight-A Funding LLC 7/12/20121 Straight-A Funding LLC 7/19/20121 Straight-A Funding LLC 7/20/20121 Straight-A Funding LLC 7/24/20121 Straight-A Funding LLC 8/6/20121 Straight-A Funding LLC 9/18/20121 Bank of Nova Scotia 7/2/2012 Province of Ontario 7/27/2012 Province of Ontario 8/7/2012 Province of Ontario 8/21/2012 Export Development Canada 7/2/2012 Export Development Canada 9/5/2012 British Columbia (Province of) 7/9/2012 British Columbia (Province of) 7/16/2012 Québec (Province of) 7/12/20121 Québec (Province of) 8/22/20121 National Australia Funding (Delaware) Inc. 7/2/20121 U.S. Bank, N.A. 7/2/2012 Variable Funding Capital Company LLC 7/2/20121 Chariot Funding, LLC 7/2/20121 DISCOUNT NOTES — 0.55% International Bank for Reconstruction and Development 9/21/2012 Total investment securities (cost: $18,308,313,000) Other assets less liabilities Net assets $ 1Acquired in a transaction exempt from registration under section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $508,955,000, which represented 2.78% of the net assets of the fund. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open and when deemed prudent to do so by the fund’s officers on days when the New York Stock Exchange is closed. Shares of the fund are valued in accordance with Securities and Exchange Commission (“SEC”) rules, using the penny-rounding method, which permits the fund to maintain each share class at a constant net asset value of $1.00 per share. Methods and inputs — The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with SEC rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure — The fund’s board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. At June 30, 2012, all of the fund’s investment securities were classified as Level 2. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes An investment in the money market fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Investors should carefully consider investment objectives, risks, charges and expenses. This and other important information is contained in the fund prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-4225 or visit the American Funds website at americanfunds.com. MFGEFP-959-0812O-S32779 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FUNDS MONEY MARKET FUND By /s/ Kristine M. Nishiyama Kristine M. Nishiyama, President and Principal Executive Officer Date: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Kristine M. Nishiyama Kristine M. Nishiyama, President and Principal Executive Officer Date: August 28, 2012 By /s/ Brian C. Janssen Brian C. Janssen, Treasurer and Principal Financial Officer Date: August 28, 2012
